** CREDIT UNIONS — LOANS SECURED BY REAL ESTATE ** QUESTION: IN VIEW 6 Ohio St. 395.6 [6-395.6](D) A CREDIT UNION ORGANIZED AND DOING BUSINESS UNDER THE LAWS OF THE STATE OF OKLAHOMA, IS AUTHORIZED TO MAKE LOANS SECURED BY REAL ESTATE MORTGAGES TO PERSONS WHO ARE 'NOT' MEMBERS OF SUCH CREDIT UNION? ANSWER: A CREDIT UNION ORGANIZED AND DOING BUSINESS UNDER THE LAWS OF THE STATE OF OKLAHOMA IS 'NOT' AUTHORIZED TO MAKE LOANS TO ANY PERSON WHO IS NOT A MEMBER OF SUCH CREDIT UNION.  (LOANS) CITE: 6 Ohio St. 395.1 [6-395.1], 6 Ohio St. 395.2 [6-395.2] (JAMES C. HARKIN)